Citation Nr: 0330722	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  96-40 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for epicondylitis of 
the right elbow.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for dysthymia with 
insomnia.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
epicondylitis of the left elbow. 

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

7.  Entitlement to an increased rating for residuals of 
lumbar strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Jesse L. Kearney, Esq.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on periods of active duty from May 1965 
to April 1967, from January to May 1983, from January to 
June 1990, and from September 1991 to March 1992.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran had a personal hearing with a 
hearing officer at the RO in February 1997.  In addition, 
the veteran had a hearing with the undersigned Judge from 
the Board at the RO in May 2001.

In a July 1999 decision, the Board denied the veteran's 
claims listed above.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2001 order, the Court vacated 
the Board's July 1999 decision and remanded the claim to the 
Board for action consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
et seq. (West Supp. 2001)).  
In a February 2002 decision, the Board again denied the 
veteran's claims.  The appellant again appealed to Court.  
In an Order dated in May 2003, the Court vacated the Board's 
February 2002 decision and remanded the matter for 
readjudication consistent with the VCAA.  


REMAND

The Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  However, it is 
the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the 
RO must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.   

The Board also notes that during the pendency of the 
veteran's appeal, the criteria for lumbar disabilities were 
revised.  The veteran's lumbar disability is rated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5295.  See 38 C.F.R. 
Part 4 § 4.71a, Diagnostic Code 5295 (2003).  The Schedule 
for rating disabilities of the spine was revised effective 
September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (Aug. 
27, 2003).  The RO has not adjudicated the veteran's claim 
pursuant to the recently revised criteria for evaluating 
disabilities of the spine effective September 26, 2003.  In 
the Board's opinion, the veteran could be prejudiced as a 
result of the Board deciding the claim under the new 
criteria before the RO has done so.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  In particular, the RO should 
ensure that the claimant is notified who 
is responsible for obtaining the evidence 
necessary to substantiate the claim.  See 
also 66 Fed. Reg. 45620-32 (August 29, 
2001) (codified at 38 C.F.R. § 3.159 
(2002)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO must also review 
the claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  
 
2.  The RO should also notify the veteran 
of the substantive changes effective from 
September 26, 2003 in 38 C.F.R. Part 4 
§ 4.71a pertaining to his claim for an 
increased evaluation for lumbar strain.  
See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).
3.  Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for his claimed disabilities 
during the period of March 1992 to the 
present.  Obtain records from each health 
care provider the appellant identifies.

4.  The RO should obtain the veteran's 
medical treatment records from the VA 
Medical Center in Little Rock, Arkansas, 
for the period of June 1996 to the 
present.

5.  The RO should then schedule the 
veteran for a VA examination to show the 
nature and extent of his current service-
connected lumbar disability.  The examiner 
should describe all symptomatology due to 
the veteran's service-connected lumbar 
disability.  Any necessary related 
studies, including X-ray studies and range 
of motion testing in degrees, should be 
done.  The claims folder should be made 
available to the examiner.  

6.  Thereafter, the RO should readjudicate 
the veteran's claims.  In particular, the 
RO should readjudicate the veteran's claim 
for entitlement to an increased evaluation 
for lumbar strain to include consideration 
of the old and amended versions of the 
Schedule for rating disabilities of the 
spine under 38 C.F.R. § 4.71a, effective 
from September 26, 2003.  See 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003).  

7.  If the claims remain denied, the RO 
should issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits since 
February 1997.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




